Citation Nr: 9915730	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches.  

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for hemorrhoids.  

4. Entitlement to service connection for a dysthymic 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968 and from January 1979 to July 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was remanded by the Board in April 1998.


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between currently demonstrated migraine headaches and 
service.

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated bilateral hearing loss, which 
was first manifested over one year after discharge from 
active duty, and service.

3.  Chronic hemorrhoids are not currently demonstrated.  

4.  Dysthymic disorder is shown to be related to the 
veteran's service-connected aortic valve disease.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for migraine headaches.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 5107 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for chronic hemorrhoids.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  A dysthymic disorder is proximately due to a service-
connected disorder.  38 C.F.R. § 3.310(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be 

chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

I.  Migraine Headaches, Bilateral Hearing Loss and 
Hemorrhoids

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal must 
fail and there is no duty on the VA to assist him in the 
development of his claims because such additional development 
would be futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements.  However, the 
presence of a current disability requires a medical 
diagnosis; where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

It must be initially noted that the majority of the service 
medical records from the veteran's second period of active 
duty are not of record.  Numerous attempts to locate and 
associate these records with the claims file have not been 
successful.  While the Board regrets this occurrence, each 
case must be decided on the evidence of record.  



Service medical records from the veteran's first period of 
active duty do not show complaints or manifestations of 
migraine headaches, bilateral hearing loss, or hemorrhoids.  
A report of examination dated in March 1991, from the 
veteran's second period of service, is similarly negative.  

Migraine headaches were first demonstrated of record in VA 
outpatient treatment records dated in October 1993.  That 
same month the veteran was afforded a neurologic examination 
by VA which noted that he had a 10 year history of frequent 
headaches characterized by pressure-like right frontal 
throbbing pain associated with nausea, vomiting, photophobia 
and hyperacusis.  The impression was of frequent migraine 
headaches.  There was no medical opinion that the migraine 
headaches were related to service.  VA outpatient treatment 
records through July 1994 continue to show treatment for 
migraine headaches.  

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  Review of the record does not reveal evidence 
that the veteran had migraine headaches while on active duty.  
The fact that he gave a 10 year history of this disorder at 
the time of his VA examination in October 1993 is not 
sufficient to establish the claim.  Such an uncorroborated 
recitation of medical history does not constitute competent 
medical evidence of a connection with service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); LeShore v. Brown, 8 Vet. App. 
406 (1995).  

The Board does not doubt that the veteran may have had 
headaches while on active duty.  But there is no objective 
evidence that he suffered from migraines.  Absent evidence 
that he had this condition during service or a medical opinion 
that his currently demonstrated disorder is related to 
service, the claim is not plausible and must be denied.  



Similarly, there is no evidence that the veteran had hearing 
loss in either ear during service.  The earliest objective 
evidence of a sensorineural hearing loss is dated in January 
1995, at a VA audiological evaluation.  At that time, 
audiometric studies showed pure tone threshold levels to be as 
follows:

Hertz
500
1000
2000
3000
4000
Right ear
25
25
25
35
55
Left ear
25
25
25
25
35

Speech discrimination was 96 percent correct in the right ear 
and 88 percent correct in the left ear.  The examiner 
indicated that the veteran had had noise exposure during 
service, but did not relate any disability to this noise 
exposure.  The assessment was mild to moderate sensorineural 
loss above 2000 hertz, bilaterally.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

The audiometric evaluation performed by VA in January 1995 
shows that the veteran meets the VA criteria for hearing 
loss.  However, there is no indication that the hearing loss 
is in any way related to service.  Nor was the hearing loss 
manifested within one year of his discharge from active duty 
such that service connection could be established on a 
presumptive basis.  Under these circumstances, as hearing 
loss was not manifested during service or within one year 
thereafter, and has not been related to service, the claim is 
not plausible and must be denied.  



The veteran is also seeking service connection for 
hemorrhoids, a disorder that was not demonstrated during 
service.  Review of the records of treatment subsequent to 
service reveals no evidence that he currently has this 
disorder.  VA outpatient treatment records from October 1993 
to October 1995 do not show a complaint or manifestation of 
hemorrhoids.  On VA compensation examination in December 
1994, the disorder was diagnosed by history only, without 
current manifestations of the disease being noted.  An 
examination was conducted by VA in September 1998.  At that 
time, the veteran gave a history of hemorrhoids since 1981, 
but on physical examination, which included a flexible 
sigmoidoscopy examination, no hemorrhoidal tissue was 
identified.  Although the examiner rendered an assessment of 
recurrent hemorrhoids, this was done based solely on the 
veteran's medical history and may not provide the basis for 
service connection.  Moreover, the examiner did not relate 
any hemorrhoidal problem to service.  

Where there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Under these circumstances, the claim 
is not plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case, in which the appellant 
was informed of the reasons of the denial of his 

claim.  There is no indication of record that there is 
evidence pertinent to this case that has not yet been 
obtained.  

II.  Dysthymia

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
is currently in effect for the residuals of an aortic valve 
replacement, with hypertension, rated 30 percent disabling.  

VA outpatient treatment records dated in May 1994 show 
treatment at the mental hygiene clinic.  At that time, it was 
noted that the veteran had recently had an aortic valve 
replacement and was receiving help from a VA unemployment 
counselor.  The assessment was that he had a dysthymic 
disorder secondary to the aortic valve replacement and his 
release from service.  In a June 1994 clinic report this 
assessment of a dysthymic disorder related to cardiac surgery 
and discharge from service was repeated.  

An examination was conducted by VA in December 1994.  At that 
time, the impression was that the veteran was suffering from 
a very chronic dysthymic disorder with exacerbations off and 
on that could fall into a major depressive episode, without 
psychotic features.  This could be triggered by, motivated or 
secondary to the mitral valve replacement surgery.  The fact 
that he could not continue performing his regular jobs since 
the aorta valve replacement "certainly has precipitated 
exacerbation of his disease."  

The veteran's dysthymia has been related, on both outpatient 
treatment and VA compensation examination, with the surgery 
for his aortic valve replacement.  Clearly, secondary service 
connection is warranted.  




ORDER

The claims for service connection for migraine headaches, 
bilateral hearing loss, and hemorrhoids are denied.  Service 
connection for a dysthymic disorder is granted.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

